DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Notes
Examiner notes that any objections and/or rejections stated in the previous office action dated 10/18/2021 and not repeated herein are withdrawn.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-2, 5-8, 10-11, 13-20, and 23-25 are rejected under 35 U.S.C. 103 as being unpatentable over Hillaert et al. (WO-2005123369-A1) in view of Chen et al. (US-20080254281-A1).
Regarding claim 1, Hillaert teaches a luggage shell comprising a shell formed of a laminate (lamina) (Hillaert, Abstract, Pages 1, 3).
Hillaert does not teach wherein the laminate is formed from a plurality of coextruded films, each of the films comprising a core of a biaxially oriented thermoplastic polymer, and at least one outer layer of a thermoplastic polymer, the outer layer having a thickness of 0.5% to 25% of the thickness of the respective film.
Chen teaches luggage (Chen, Par. 0133) comprising: a laminate of a plurality of coextruded films, the films comprising a core of a biaxially oriented thermoplastic polymer (polypropylene), and at least one outer layer of a thermoplastic polymer (propylene-ethylene copolymer) (Chen, Abstract, Par. 0003, 0008, 0024, 0057, 0095, and 0107). Chen further teaches wherein the outer layer has a thickness of less 
Since both Hillaert and Chen teach luggage comprising a laminate, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the teachings of Chen to modify Hillaert and add Chen’s laminate structure as the laminate of Hillaert. This would provide an improved reinforced plastic composite with excellent impact characteristics that can be processed into various shapes (Chen, Par. 0004-0008, 0013, 0020-0022).
Regarding claim 2, modified Hillaert teaches that the film has a thickness of less than 100 microns as stated above for claim 1 (Chen, Abstract, Par. 0008-0011, and Claim 1), which overlaps the claimed range of 10 µm ± 5% - 100 µm ± 5%, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 5, modified Hillaert teaches that a plurality of the films are stacked on top of each other and biaxially oriented together, and thus at least two adjacent films to all films of the plurality of films are oriented in the same direction (Chen, Abstract, Par. 0003, 0008, 0011, 0047, and 0052-0058).
Regarding claim 6, modified Hillaert teaches that the biaxially oriented thermoplastic polymer is biaxially oriented polypropylene (Chen, Par. 0008, 0024, 0057, and 0095).
Regarding claim 7, modified Hillaert teaches that the outer layer comprises a copolymer of polypropylene and polyethylene (Chen, Par. 0008, 0024, 0057, and 0095).
Regarding claim 8
Regarding claim 10, modified Hillaert teaches that the film is stretched and can be biaxially stretched, monoaxially stretched or otherwise stretched (Chen, Par. 0034 and 0049). Modified Hillaert further teaches wherein the film can be stretched in a single step or multiple steps at different temperatures and different draw ratios (Chen, Par. 0054-0058, 0079, and 0100-0101). Therefore, it would have been obvious to one of ordinary skill in the art to try different stretching including stretching the film to a greater extent in one of a transverse direction and a longitudinal direction than in the other of the traverse direction and the longitudinal direction with a reasonable expectation of success, see MPEP 2143.
Regarding claim 11, modified Hillaert teaches that the film has a tensile strength of 150MPa or greater in the transverse direction (Chen, Par. 0058), which overlaps the claimed range of 150-300 MPa and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 13, modified Hillaert teaches that the laminate comprises at least 4 films (Chen, Abstract, Par. 0008, 0046, and 0089) , which overlaps the claimed range of 10 to 50 films, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 14, modified Hillaert teaches that the thickness of the laminate is less than 1 mm (Chen, Par. 0035), which overlaps the claimed range of 0.25 mm to 2.5 mm, and therefore establishes a prima facie case of obviousness over the claimed range, see MPEP 2144.05, I.
Regarding claim 15, modified Hillaert teaches that the laminate comprises at least one auxiliary material (see “c” in “A-B-C”) constructed of a thermoplastic polymer different than the thermoplastic polymer of the core (polyolefins) (Chen, Par. 0046).
Regarding claim 16
Regarding claim 17, modified Hillaert teaches that the auxiliary material is positioned within a laminate or adjacent to and exterior to a laminate (Chen, Par. 0046 – see “A-B-C”).
Regarding claim 18, modified Hillaert teaches that the luggage shell further comprises a top layer, positioned on a top side of the laminate (Chen, Par. 0012 and 0043-0047 – see “additional potential polymers” and “additional layers”).
Regarding claim 19, modified Hillaert teaches that the luggage shell comprises a top layer, wherein the top layer includes biaxially oriented polyester (Chen, Par. 0012, 0043, 0053, and 0057).
Regarding claim 20, modified Hillaert teaches that the laminate is formed by heating (thermoforming) and compacting the films together under pressure (pressure forming or compression molding) (Chen, Par. 0113).
Regarding claim 23, modified Hillaert teaches that the auxiliary material comprises a thermoplastic olefin film (polyolefin) (Chen, Par. 0046).
Regarding claim 24, modified Hillaert teaches that the plurality of coextruded films are non-woven films (Chen Par. 0128).
Regarding claim 25, modified Hillaert teaches that the film is a structure that includes a non- woven, planar continuous sheet element (Chen, Par. 0053-0054 and 0128).

Response to Arguments
Applicant’s remarks and amendments filed 02/18/2022 have been fully considered.
Applicant requests withdrawal of the objections and rejections under 35 USC § 112 set forth in the previous office action.
The objections and rejections under 35 USC § 112 set forth in the previous office action have been withdrawn due to the present claim amendments.
Regarding arguments directed to the rejections over prior art, Applicant first mentions that the instant invention uses a material under the trade name RoxkinTM as an alternative to an existing material under the name Curv®. 
Applicant notes differences between the two materials, however the material Curv® is not germane to the present office action. The rejection as stated above relies on the materials of Chen which does not appear to be the Curv® material. Therefore, it is unclear how the difference between the Curv® material and the RoxkinTM is relevant to the previous office action. 
Secondly, on pages 7-9 Applicant argues that Chen does not teach a plurality of continuous, non-woven films. This is not persuasive for the following reasons:
Chen discloses one approach to forming a material that includes forming an elongated member such as a tape (Chen, Abstract, Par. 0006, 0029, and 0033). Meanwhile, Applicant defines a film to be a non-woven, planar, continuous sheet element at the instant specification Par. 0085. However, Chen teaches multiple different embodiments of the claimed invention. These embodiments include non-woven material (Chen, Par. 0043-0044 and 0128) continuous sheet films (Chen, Par. 0053-0057). Therefore, although Chen teaches woven or knitted tapes, Chen also teaches nonwoven continuous sheet film embodiments such as required by the instant claim 1. 
Secondly, on pages 8-9, Applicant argues that Chen does not teach biaxially oriented polymers. This is not persuasive for the following reason:
Chen specifically discloses that the films are stretched and can be monoaxially stretched, biaxially stretched or otherwise stretched (Chen, Par. 0034, 0053, 0057-0058, and 0095). While Chen does teach other stretching methods and orientations, Chen specifically teaches 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J KESSLER JR whose telephone number is (571)272-3075. The examiner can normally be reached 7:30-5:30 M-Th.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/THOMAS J KESSLER/Examiner, Art Unit 1782                    

/LEE E SANDERSON/Primary Examiner, Art Unit 1782